IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
 PRINCE ERIC LUV,
                                               No. 81991-7-I
                           Respondent,
       v.                                      DIVISION ONE

 WEST COAST SERVICING, INC.,                   UNPUBLISHED OPINION

                           Appellant.



       COBURN, J. — West Coast Servicing, Inc. (WCS) appeals a trial court decision on

cross-motions for summary judgment quieting title in Prince Eric Luv. WCS contends

that the trial court erred in ruling that the statute of limitations barred foreclosure of the

deed of trust that secured Luv’s home equity loan. We adhere to our decision in

Edmundson v. Bank of America, 194 Wn. App. 920, 378 P.3d 272 (2016), and hold that

the six-year statute of limitations to enforce a deed of trust commences from the date

the last payment on the note was due prior to the discharge of a borrower’s personal

liability in bankruptcy. Because WSC initiated foreclosure more than six years after

Luv’s bankruptcy discharge, the action was time barred. We therefore affirm.

                                            FACTS

       On November 18, 2005, Luv opened a home equity line of credit for $38,200 with

lender Mortgageit, Inc. secured by a deed of trust against his home in Everett. The

deed of trust identifies Landamerica Transnation as the trustee and Mortgage Electronic

Registration Systems, Inc. (MERS) as the deed of trust beneficiary. The accompanying


     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81991-7-I/2


promissory note required Luv to repay any indebtedness in monthly installments over 20

years.

         Luv filed for chapter 7 bankruptcy on December 2, 2008. The bankruptcy trustee

found no value in the property above the secured debt and the homestead exemption

and did not sell the property. On March 11, 2009, the bankruptcy court entered an

order discharging Luv’s personal liability on his debts, including the home equity loan.

Luv made no payments on that debt since prior to his bankruptcy discharge.

         On August 9, 2018, MERS transferred its interest in the deed of trust to WSC.

WSC then initiated a non-judicial foreclosure against Luv’s encumbered property. 1 On

April 17, 2019, Luv filed a quiet title action against WSC arguing that the statute of

limitations for enforcement of the deed of trust expired six years after the bankruptcy

discharge of his personal liability for repayment of the loan under the note. On cross-

motions for summary judgment, the trial court ruled in favor of Luv and entered an order

extinguishing the deed of trust and quieting title in Luv. WSC appeals.

                                       DISCUSSION

         WSC argues that the trial court erred by granting Luv’s motion for summary

judgment and quieting title in Luv. This is so, WSC contends, because the bankruptcy

discharge did not commence the applicable statutory limitation period regarding its

ability to enforce payment of Luv’s loan obligation. We disagree.

         We review a trial court's decision on a summary judgment motion de novo.

Merceri v. Bank of N.Y. Mellon, 4 Wn. App. 2d 755, 759, 434 P.3d 84 (2018). Summary




       See Notice of Trustee’s Sale, publicly recorded under Snohomish County
         1

Recorder’s No. 201901070138.
                                             2
No. 81991-7-I/3


judgment is appropriate if there are no genuine issues of material fact and the moving

party is entitled to judgment as a matter of law. CR 56(c). When the underlying facts

are undisputed, we review de novo whether the statute of limitations bars an action.

Bennett v. Comput. Task Grp., Inc., 112 Wn. App. 102, 106, 47 P.3d 594 (2002).

       Under RCW 7.28.300, the record owner of real estate may maintain an action to

quiet title against the lien of a mortgage or deed of trust on the real estate where an

action to foreclose is barred by the statute of limitations. A promissory note and deed of

trust are written contracts that are subject to a six-year statute of limitations. RCW

4.16.040(1); Westar Funding, Inc. v. Sorrels, 157 Wn. App. 777, 784, 239 P.3d 1109

(2010). The six-year period commences “after the cause of action has accrued.” RCW

4.16.005. “For a deed of trust, the six-year statute of limitations begins to run when the

party is entitled to enforce the obligations of the note.” Wash. Fed. v. Azure Chelan,

LLC, 195 Wn. App. 644, 663, 382 P.3d 20 (2016); Walcker v. Benson and McLaughlin,

P.S., 79 Wn. App. 739, 740-41, 904 P.2d 1176 (1995) (holding a creditor’s right of non-

judicial foreclosure of a deed of trust does not extend beyond the limitation period for

enforcement of the underlying debt).

       Under an installment promissory note, the statutory limitation period is triggered

by each missed monthly installment payment at the time it is due. Cedar W. Owners

Ass’n. v. Nationstar Mortg., LLC, 7 Wn. App. 2d 473, 484, 434 P.3d 554 (2019); Herzog

v. Herzog, 23 Wn.2d 382, 388, 161 P.2d 142 (1945) (holding that “ ‘when recovery is

sought on an obligation payable by installments, the statute of limitations runs against

each installment from the time it becomes due; that is, from the time when an action

might be brought to recover it.’ ”). In the event that an installment note is accelerated,



                                             3
No. 81991-7-I/4


the entire remaining balance becomes due and the statute of limitations is triggered for

all installments that had not previously come due. 4518 S. 256th, LLC v. Karen L.

Gibbon, PS, 195 Wn. App. 423, 434-35, 382 P.3d 1 (2016).

       At issue in this case is whether Luv’s bankruptcy discharge commenced the

running of the statute of limitations on an action to enforce the deed of trust. Our

opinion in Edmundson is controlling. In Edmundson, the debtors obtained a loan to

purchase real property. The loan was documented by a promissory note payable in

monthly installments, and a deed of trust secured the note. 194 Wn. App. at 923. The

debtors stopped making payments and subsequently received a chapter 13 bankruptcy

discharge. Id. The successor trustee sought to enforce the deed of trust approximately

a year after the bankruptcy discharge. Id. The debtors then filed a quiet title action

asserting that the lien to the deed of trust was no longer enforceable. 194 Wn. App. at

924. The trial court granted summary judgment to the debtors based on its conclusion

that the deed of trust was unenforceable because the discharge of the debtor’s personal

liability in bankruptcy also discharged the deed of trust lien. 194 Wn. App. at 924.

       The Edmundson court began its analysis by noting that a bankruptcy discharge

extinguishes only the personal liability of the debtor, but the creditor’s right to foreclose

on the deed of trust survives the bankruptcy. 194 Wn. App. at 925 (citing Johnson v.

Home State Bank, 501 U.S. 78, 82-84, 111 S. Ct. 2150, 115 L. Ed. 2d 66 (1991)).

Because the right to foreclose the lien of the deed of trust on the debtors’ property was

not affected by the bankruptcy discharge, the appellate court held that the trial court

erred in granting summary judgment to the debtors. 194 Wn. App. at 926-27.




                                              4
No. 81991-7-I/5


       Of particular significance to this case, the Edmundson court also held that a

bankruptcy discharge commences the six-year statutory limitation period for enforcing a

deed of trust for an obligation payable in installments. Edmundson, 194 Wn. App. at

930-31 (citing Herzog v. Herzog, 23 Wn.2d 382, 388, 161 P.2d 142 (1945)). The court

reasoned that the statute of limitations does not accrue after discharge because, at that

point, no future installment payments are due and owing on the note or deed of trust.

194 Wn. App. at 931. Because the debtors’ missed payments accrued within six years

of the trustee’s resort to remedies, the statute of limitations did not bar enforcement of

the deed. 194 Wn. App. at 931.

       Washington and federal courts have followed the rule announced in Edmundson.

See Jarvis v. Fed. Nat’l Mortg. Ass’n, 726 F. Appx. 666, 677 (9th Cir. 2018) (“The final

six-year period to foreclose runs from the time the final installment becomes due . . .

[which] may occur upon the last installment due before discharge of the borrower's

personal liability on the associated note.”); Spesock v. U.S. Bank, No. C18-0092JLR,

2018 WL 4613163, at *4 (W.D. Wash. Sept. 26, 2018) (court order) (noting that, “[w]hen

a note is discharged in a Chapter 7 bankruptcy, the statute of limitations to enforce the

corresponding deed of trust runs from the date the last payment on the note was due

prior to the Chapter 7 discharge”); Taylor v. PNC Bank, C19-01142-JCC, 2019 WL

4688804 (W.D. Wash. Sept. 26, 2019) (court order) (holding that “the statute of

limitations on Defendant’s ability to enforce the deed of trust began to accrue on the last

date an installment was due prior to the discharge”); U.S. Bank v. Kendall, No. 77620-7-

I, slip. op. at 9 (Wash. Ct. App. 2d July 1, 2019) (unpublished),

http://www.courts.wa.gov/opinions/pdf/776207.pdf (noting that although a deed of trust's



                                             5
No. 81991-7-I/6


lien is not discharged in bankruptcy, the limitations period for an enforcement action

nonetheless “accrues and begins to run when the last payment was due” prior to

discharge); Hernandez v. Franklin Credit Mgmt. Corp., C19-0207-JCC, 2019 WL

3804138 (W.D. Wash. Aug. 13, 2019) (court order) (applying Edmundson to conclude

that the trustee’s attempt to enforce the deed of trust was time barred).

       Here, Luv received a chapter 7 discharge of his personal liability on the note on

March 11, 2009. Under Edmundson, the six-year statute of limitations on the note was

triggered on March 1, 2009, the date that Luv’s last payment was due prior to his

bankruptcy discharge. Enforcement of the deed of trust was thus time barred after

March 1, 2015. As of the date of discharge, the creditor could no longer enforce Luv’s

personal liability, and its only remaining recourse was to foreclose on the property in

rem. WSC sought to foreclose more than three years after expiration of the statute of

limitations. Accordingly, the trial court did not err in extinguishing the deed of trust and

quieting title in Luv.

       WSC urges us to reject Edmundson and instead hold that bankruptcy discharge

does not trigger commencement of the statute of limitations under an installment note.

WSC argues that the Edmundson rule is not rooted in state law; rather, it is the product

of inadvertent language from a federal court case that this court copied and pasted into

its opinion without any legal citation or analysis. WSC further contends that the

Edmundson rule contradicts existing black letter bankruptcy law because it is based on

the faulty assumptions that a bankruptcy discharge eliminates or accelerates a secured

debt. WSC is incorrect.




                                              6
No. 81991-7-I/7


       The Edmundson court based its reasoning on settled law from the Washington

Supreme Court holding that “when recovery is sought on an obligation payable by

installments, the statute of limitations runs against each installment from the time it

becomes due; that is, from the time when an action might be brought to recover it.” 194

Wn. App. at 930 (quoting Herzog, 23 Wn.2d at 388. “A statute of limitation does not

invalidate a claim, but rather ‘deprives a plaintiff of the opportunity to invoke the power

of the courts in support of an otherwise valid claim.” Walcker, 79 Wn. App. at 743

(quoting Stenberg v. Pac. Power & Light Co., 104 Wn.2d 710, 714, 709 P.2d 793

(1985)). Edmundson cannot be read to stand for the proposition that bankruptcy

discharge eliminates or accelerates the debt; rather, discharge triggers the statutory

limitation period during which a creditor may enforce the deed of trust.

       WSC also asserts that the Edmundson rule has been criticized by the bankruptcy

courts in this state. See In re Plastino, 69 Bankr. Ct. Dec. (LRP) 177 (Bankr. W.D.

Wash. Dec. 29, 2020); In re Griffith, No. 18 Bankr. Ct. Nov. (TWD) (Bankr. W.D. Wash.

Nov. 2, 2020); Hernandez v. Franklin Credit Mgmt. Corp., No. C19-0207-JCC, 2019 WL

3804138 (W.D. Wash. Aug. 13, 2019) (court order) (rejecting Edmundson and holding

that a bankruptcy discharge does not trigger commencement of the statute of limitations

under an installment note). These courts reasoned that the Edmundson rule is dicta

that need not be followed, and that the rule is inconsistent with the principle that

acceleration is not automatic but requires action by the lender. However, on appeal of

Hernandez, the United States District Court of the Western District of Washington and

the Ninth Circuit Court of Appeals rejected the bankruptcy court’s reasoning and ruled

that Edmundson is controlling. In re Hernandez, 820 Fed. Appx. 593 (September 8,



                                             7
No. 81991-7-I/8


2020). The bankruptcy court cases cited by WSC do not persuade us to depart from

Edmundson. 2

       WSC further argues that the Edmundson rule serves no policy objective and

would be disastrous for secured lending in this state. WSC contends that the rule would

have broad implications that bar enforcement of a deed of trust following bankruptcy

discharge. But because the statute of limitations does not operate when payments are

voluntarily made or when the debtor acknowledges the debt, all mortgage debts will not

automatically become uncollectible after discharge. See In re Tragopan Prop, LLC, 164

Wn. App. 268, 273, 263 P.3d 613 (2011) (noting that an untimely action may be

maintained under RCW 4.16.280 by a written acknowledgment or promise signed by the

debtor that recognizes the debt’s existence, is communicated to the creditor, and does

not indicate an intent not to pay).

       Moreover, we agree with Luv that it is against public policy to allow a deed of

trust to be enforced without limits. Statutes of limitations promote justice and ensure

fairness by “preventing surprises through the revival of claims that have been allowed to

slumber until evidence has been lost, memories have faded, and witnesses have



2
 WSC attached to its reply brief a draft version, though not identified as such, of a
recent article summarizing recent case law on this subject. See Jason Wilson-Aguilar,
Does a Bankruptcy Discharge Trigger the Running of the Statute of Limitations on
Actions to Enforce a Deed of Trust? Creditor Debtor Rights Newsletter, Washington
State Bar Association, summer 2019, at 3. WSC offered the draft article as persuasive
authority for the proposition that subject matter expert Wilson-Aguilar disagreed with
Edmundson. However, the final published version of the article, offered by amicus
curiae Northwest Consumer Law Center, differed significantly from the draft version
offered by WSC. Most notably, the final published version observed that the United
States District Court’s decision in Hernandez “plainly deals a serious – perhaps fatal –
blow to the legal argument the bankruptcy court approved” in the cases cited by WSC.
We therefore strike the draft version offered by WSC.

                                            8
No. 81991-7-I/9


disappeared.” Langlois v. BNSF Ry. Co., 8 Wn. App. 2d 845, 862, 441 P.3d 1244

(2019). “[T]hese goals are generally applicable in foreclosure proceedings, whether

based on mortgages or deeds of trust.” Walcker, 79 Wn. App. at 746 (stating that “the

goals are to eliminate the fears and burdens of threatened litigation and to protect a

defendant against stale claims.”) Here, WSC purchased Luv’s debt in 2018, nine years

after his bankruptcy discharge. Public policy disfavors allowing homeowners to

indefinitely face the specter of foreclosure following bankruptcy discharge.

       Both parties request attorney fees under RCW 4.84.330 and the deed of trust.

We may award attorney fees and expenses on appeal under RAP 18.1(a) if applicable

law grants to a party the right to recover reasonable attorney fees and if the party

requests the fees in compliance with RAP 18.1. RCW 4.84.330 provides:

       In any action on a contract or lease . . . where such contract or lease
       specifically provides that attorneys' fees and costs, which are incurred to
       enforce the provisions of such contract or lease, shall be awarded to one
       of the parties, the prevailing party, whether he or she is the party specified
       in the contract or lease or not, shall be entitled to reasonable attorneys'
       fees in addition to costs and necessary disbursements.

Here, the deed of trust provides that the lender “shall be entitled to collect all reasonable

fees and costs actually incurred by [the lender] in proceeding to foreclosure or to public

sale,” including “reasonable attorneys’ fees.” Because Luv has prevailed on appeal, his

reasonable attorney fees and costs incurred on appeal are awarded upon compliance

with RAP 18.1.

       Affirmed.


WE CONCUR:




                                             9